Citation Nr: 0737576	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-40 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for hepatitis C, 
claimed as secondary to treatment given for non-Hodgkin's 
lymphoma.

3.  Entitlement to service connection for depression, to 
include consideration as secondary to non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2006.  


FINDINGS OF FACT

1.  Non-Hodgkin's lymphoma was not present until many years 
after service and did not result from any incident during 
service, to include exposure to electromagnetic radiation 
from radar.  

2.  The veteran's hepatitis C was caused by treatment for 
non-service-connected non-Hodgkin's lymphoma.  

3.  The veteran's current depression was not present until 
many years after service, and was caused by non-service-
connected non-Hodgkin's lymphoma.




CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Hepatitis C was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).

3.  Depression was not incurred in or aggravated by service, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in December 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter was provided prior to the 
adjudication of the claim.  In addition, the letter 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in July 2006 the RO provided notice with 
respect to the disability rating and effective-date elements 
of the claim, See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  The 
veteran submitted a medical opinion in support of his claim, 
and the Board obtained an additional opinion.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Non-Hodgkin's 
Lymphoma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If non-Hodgkin's lymphoma is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran seeks service connection for non-Hodgkin's 
lymphoma, hepatitis C and a psychiatric disorder.  He asserts 
that his work in service involved exposure to radiation from 
radar, and that this exposure resulted in the development of 
non-Hodgkin's lymphoma.  He further asserts that he developed 
hepatitis C following blood transfusions which were given to 
treat the lymphoma, and developed a psychiatric disorder as a 
result of the medical problems.  He presented testimony to 
this effect during a hearing held before the undersigned 
Veterans Law Judge in July 2006.  The veteran has also 
presented lay statements from other veterans which are to the 
effect that duties in service resulted in exposures which had 
bad health effects.  

The veteran's service medical records do not contain any 
references to non-Hodgkin's lymphoma.  The veteran's DD 214 
and his service personnel records confirm that was a radar 
repairman.  His separation from service was in August 1968.  

There is post-service medical evidence dated in 1982 and 
later reflecting the presence of non-Hodgkin's lymphoma, 
hepatitis C, and depression.  The veteran has presented a 
letter dated in November 2004 from Charles L. Wiseman, M.D., 
in which he expresses his feeling that the radiation the 
veteran was exposed to as a radar repairman in the military 
may potentially be the cause for his development of non-
Hodgkin's lymphoma.  No explanation was offered for the basis 
of that opinion.  

The veteran has also presented various articles from medical 
journals regarding the harmful effects of electromagnetic 
radiation.  The Board notes, however, that these are studies 
which pertained to persons other than the veteran.  
Therefore, the articles cannot be said to contain medical 
opinion demonstrating that the veteran's non-Hodgkin's 
lymphoma was attributable to exposure to radar waves in 
service.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  

Significantly, a more extensive opinion dated in July 2007 
from the Chief of the Hematology and Oncology section at a VA 
Medical Center weighs against the claim.  The physician 
specifically stated that there was no etiological 
relationship between the veteran's duties as a radar 
repairmen and the later development of non-Hodgkin's 
lymphoma.  He further stated that the contrary opinion by Dr. 
Wiseman was not valid and was not consistent with the medical 
literature.  In explanation of his opinion, he offered the 
following comments:

Most forms of radiation have not been linked to 
cancer.  Only high frequency radiation (ionizing 
radiation and ultraviolet radiation) has been 
proven to cause genetic damage which can lead to 
cancer.  Radiation can generally be defined as 
being ionizing or non-ionizing...

Radar radiation is considered to be non-ionizing 
and is low frequency.  This type of radiation is 
felt to not cause ionization in tissues.  Common 
types of non-ionizing radiation [are] thought to 
include radar, ultraviolet rays, electromagnetic 
files, infrared radiation, microwaves, and 
radiofrequency radiation.  Electrical appliances, 
heaters, and cellular phones send out non-ionizing 
radiation waves.  Only ultraviolet rays have been 
established as a cancer-causing agent.  

In 1980, the National Academy of Sciences conducted 
a twenty year follow-up study of 20,000 U.S. navy 
personnel to determine whether sailors exposed to 
high intensity microwave radiation "radar" were 
more likely to get cancer than 20,000 sailors with 
no or minimal radar exposure.  The study, which was 
published in the July 1980 issue of the American 
Journal of Epidemiology, found no association 
between radar exposure and cancer.  Recently, this 
study was updated in 2002 with a forty-year follow-
up of over 40,000 Navy Veterans with potential 
exposure to high intensity radar.  This study 
showed that death in the radar exposure group from 
all diseases and all cancers were significantly 
below all expectations.  Radar exposure had little 
effect on the incidence of cancer or mortality in 
this cohort of U.S. Navy veterans.  After thorough 
review of the medical literature we cannot find any 
other long term comprehensive studies of military 
soldiers exposed to high intensity radar that shows 
anything contrary to what we report.  

This opinion clearly provides a much more convincing 
conclusion which weighs against the claim than the one 
previously submitted in support of the claim.  Based on the 
foregoing, the Board finds that non-Hodgkin's lymphoma was 
not present until many years after service and did not result 
from any incident during service, to include exposure to 
radiation from radar.  Accordingly, the Board concludes that 
non-Hodgkin's lymphoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

II.  Entitlement To Service Connection For hepatitis C, 
Claimed As Secondary To Treatment Given For Non-Hodgkin's 
Lymphoma.

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has claimed service connection for hepatitis C 
based on a theory that it was caused by a treatment given for 
non-Hodgkin's Lymphoma.  The veteran was afforded a blood 
transfusion in 1983 for treatment of his non-Hodgkin's 
lymphoma, and this is believed to be the source of his 
hepatitis C infection.  For reasons explained above, however, 
the Board has determined that service connection for non-
Hodgkin's lymphoma is not warranted.  Accordingly, the claim 
for secondary service connection for hepatitis C must fail as 
a matter of law.  

II.  Entitlement To Service Connection For Hepatitis C And 
Depression, To Include Consideration As Secondary To 
Treatment Given For Non-Hodgkin's Lymphoma.

The veteran has claimed service connection for depression on 
both a direct basis and on a theory that it is secondary to 
the non-Hodgkin' lymphoma.  

The veteran's service medical records do not contain a 
diagnoses of depression.  Although the medical history report 
which he completed upon separation from service reflects that 
he checked a box indicating a history of depression or 
excessive worry, it was noted by the examiner that 
psychiatric evaluation was normal, and there were no 
complications and no sequelae (NCNS).  Thus, the service 
medical records show that no chronic psychiatric disorder was 
present during service.  Accordingly, the Board concludes 
that an acquired psychiatric disorder was not incurred in 
service.  

There is no additional evidence of the presence of any 
psychiatric symptoms until many years after separation from 
service.  The report of a psychiatric examination conducted 
for the VA in June 2003 reflects that the examiner concluded 
that the veteran's current depression is undoubtedly related 
to his non-Hodgkin's lymphoma.  Similarly, the report of a 
psychiatric opinion from a VA psychiatrist dated in May 2007 
reflects that the veteran's currently diagnosed major 
depressive disorder is related to his non-Hodgkin's lymphoma 
which was diagnosed in 1982.  As noted above, however, non-
Hodgkin's lymphoma is a disorder for which service connection 
is denied.  Accordingly, the claim for secondary service 
connection for depression must fail as a matter of law.  




ORDER

1.  Service connection for non-Hodgkin's lymphoma is denied.

2.  Service connection for hepatitis C, claimed as secondary 
to treatment given for non-Hodgkin's lymphoma, is denied.

3.  Service connection for depression, to include 
consideration as secondary to non-Hodgkin's lymphoma, is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


